920 F.2d 926Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Aaron HOLSEY, Plaintiff-Appellant,v.W.A. FULLER, Individually and as a Correctional Officer COII, assigned to the 8 a.m.-4 p.m. Shift at theMaryland Correctional Institutionlocated at Washington County,Maryland, Defendant-Appellee.
No. 90-6419.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 3, 1990.Decided Dec. 18, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frank A. Kaufman, Senior District Judge.  (CA-82-1832-K)
Aaron Holsey, appellant pro se.
Ronald Mark Levitan, Assistant Attorney General, Baltimore, Md., for appellee.
D.Md.
DISMISSED.
Before K.K. HALL, MURNAGHAN and WILKINSON, Circuit Judges.
PER CURIAM:


1
The notice of appeal filed in this case duplicates that previously filed in Holsey v. Fuller, No. 90-6384 (4th Cir.  Nov. 14, 1990) (unpublished).  The appeal accordingly is dismissed as moot.  As our review of the record and other materials before us reveals that it would not significantly aid the decisional process, we dispense with oral argument.


2
DISMISSED.